     Case 2:20-cv-02962-CJB-MBN Document 31 Filed 03/02/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 MARTHA HAWKINS                                          CIVIL ACTION


 VERSUS                                                  NO: 20-2962


                                                         SECTION: “J”(3)
 ABBOTT DIABETES CARE SALES
 CORPORATION ET AL.


                             ORDER AND REASONS

      Before the Court is a Motion to Dismiss (Rec. Doc. 25) and a Request for

Judicial Notice (Rec. Doc. 26) filed by Defendants, Abbott Diabetes Care

Sales Corporation, Abbott Laboratories, Abbott Laboratories International LLC,

and Abbott Laboratories, Inc. Plaintiff, Martha Hawkins filed an opposition to the

request for judicial notice. (Rec. Doc. 27). Defendants filed a reply (Rec. Doc. 30).

Having considered the motion and legal memoranda, the request for judicial notice,

the record, and the applicable law, the Court finds that the motion and request for

judicial notice should be GRANTED.

                     FACTS AND PROCEDURAL HISTORY

      Defendants own FreeStyle Libre, which is a continuous glucose monitoring

device designed to replace blood glucose testing, detect trends and tracking patterns,

aid in the detection of episodes of hyperglycemia and hypoglycemia, and

facilitate both acute and long-term therapy adjustments in persons age 18 and

older with diabetes. The sensor uses a thin, flexible filament inserted just under

the skin to measure glucose every minute.
                                        1
      Case 2:20-cv-02962-CJB-MBN Document 31 Filed 03/02/21 Page 2 of 4




      On September 27, 2019, Plaintiff alleges that she used the FreeStyle Libre

device, at which time she claims she removed the sensor from her arm and discovered

a burn. As a result of this incident, on September 16, 2020, Plaintiff filed a Petition

for Damages against Defendants in the 24th Judicial District Court for Jefferson

Parish, which was subsequently removed to this Court. In response, Defendants filed

the present motion to dismiss, arguing that Plaintiff’s claim was pre-empted, and a

request for judicial notice, asking the Court to take notice of FreeStyle Libre’s

premarket approval by the FDA.

                                 LEGAL STANDARD

      Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).

      “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the



                                           2
      Case 2:20-cv-02962-CJB-MBN Document 31 Filed 03/02/21 Page 3 of 4




plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.

                                    DISCUSSION

      Under 21 U.S.C. § 360k(a), premarket approval of medical devices by the FDA

preempts state law claims challenging the safety or performance of that device. Riegel

v. Medtronic, Inc., 552 U.S. 312 (2008). However, Plaintiff did not file an opposition

to the motion to dismiss, but instead, opposed the request for judicial notice of

FreeStyle Libre’s premarket approval. Thus, the only contested issue before the Court

is whether the Court should take judicial notice of FreeStyle Libre’s premarket

approval.

      Under Federal Rule of Evidence 201, a court may take judicial notice of

adjudicative facts that are not subject to reasonable dispute. In the context of a

motion to dismiss, a court “may take judicial notice of and consider the public records

of the FDA . . . without transforming [the motion to dismiss] into a motion for

summary judgment.” Sons v. Medtronic, Inc., 915 F. Supp. 2d 776, 781 (W.D. La.

2013). More specifically, a court may take judicial notice of FDA records reflecting



                                           3
      Case 2:20-cv-02962-CJB-MBN Document 31 Filed 03/02/21 Page 4 of 4




that the FDA granted premarket approval to a medical device in the context of a

motion to dismiss raising federal preemption grounds. See Funk v. Stryker Corp., 631

F.3d 777, 783 (5th Cir. 2011) (finding that the district court took appropriate judicial

notice of a premarket approval letter while granting a defendant’s motion to dismiss).

      In this case, the Court sees no merit in refusing Defendants’ request to take

judicial notice of FreeStyle Libre’s premarket approval by the FDA. Further, since

the premarket approval of this product preempts Plaintiff’s state law claims,

Defendants’ motion to dismiss should be granted.

                                   CONCLUSION

Accordingly,

      IT IS ORDERED that Defendants’ Request for Judicial Notice (Rec. Doc. 26)

is GRANTED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Rec. Doc.

25) is GRANTED, and Plaintiff’s claims are hereby DISMISSED WITH

PREJUDICE.

      New Orleans, Louisiana, this 2nd day of March, 2021.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




                                           4
